DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on June 7, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Jonathan A. Solomon, ESQ, Reg. No. 64869 on August 4, 2022 through subsequent communications following a telephone interview on August 4, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Previously presented) A computer-implemented method comprising: 
receiving a deployment package for a first microservice, wherein the deployment package includes first metadata definitions for the first microservice, and wherein the first metadata definitions include: 
at least one first reference to at least one service definition for at least one service, wherein the at least one service includes a first service; 
at least one second reference to at least one resource entity served by the first service;
 at least one third reference to at least one event subscribed to by the first service, where the at least one third reference includes a first event reference to a first event published by a second microservice; 
at least one fourth reference to at least one micro frontend that provides a user interface for the first service; and 
at least one fifth reference to at least one application programming interface (API) for performing operations on the at least one resource entity served by the first service; 
deploying the first microservice, wherein deploying includes processing the first metadata definitions to include the first metadata definitions in a system metamodel graph, 
wherein the system metamodel graph includes a node for each of the first microservice, the second microservice, each service definition, each resource entity, each API, each event, each micro frontend, and an application that comprises a cluster of microservices includes at least the first microservice and the second microservice, and wherein a first node for the first service is linked by respective links, in the system metamodel graph, to respective nodes for the application, the at least one micro frontend, the at least one API, the at least one event, and the at least one resource entity;
 activating the first microservice, wherein activating includes generating at least one event corresponding to including the first metadata definitions in the system metamodel graph;
receiving a request for metadata corresponding to the first microservice;
traversing the system metamodel graph to retrieve requested metadata for the first microservice based on the first metadata definitions included in the system metamodel graph, wherein the traversing includes traversing each of the respective links for the first node to obtain information from the respective nodes linked to the first node; and
providing the requested metadata in response to the request.

2. (Original) The computer-implemented method of Claim 1, further comprising receiving second metadata definitions for an application, wherein the application comprises a cluster of microservices including at least the first microservice and the second microservice, and wherein the second metadata definitions include a reference to the first microservice and a reference to the second microservice.

3. (Original) The computer-implemented method of Claim 2, further comprising deploying and activating the application, wherein activating the application comprises incorporating the second metadata definitions into the system metamodel graph.

4-5. (Cancelled)

6. (Original) The computer-implemented method of Claim 2, wherein the application comprises an application variant that excludes a third microservice included in the system metamodel graph.

7. (Original) The computer-implemented method of Claim 2, wherein the application comprises an application variant that excludes at least one feature of the first microservice.

8. (Original) The computer-implemented method of Claim 1, wherein each resource entity is associated with at least one attribute and wherein each attribute is represented by a respective attribute node in the system metamodel graph.

9. (Original) The computer-implemented method of Claim 8, wherein at least one attribute refers to a locale terminology.

10. (Original) The computer-implemented method of Claim 1, further comprising:
receiving a request for extending a first entity with a first extension field;
adding a first node to the system metamodel graph corresponding to the first extension field;
locating a second node in the system metamodel graph corresponding to the first entity; and
extending the first entity by modifying the second node to link to the first node corresponding to the first extension field.

11. (Previously presented) A system comprising: 
one or more computers; and 
a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
 receiving a deployment package for a first microservice, wherein the deployment package includes first metadata definitions for the first microservice, and wherein the first metadata definitions include: 
at least one first reference to at least one service definition for at least one service, wherein the at least one service includes a first service; 
at least one second reference to at least one resource entity served by the first service; 
at least one third reference to at least one event subscribed to by the first service, where the at least one third reference includes a first event reference to a first event published by a second microservice;
 at least one fourth reference to at least one micro frontend that provides a user interface for the first service; and 
at least one fifth reference to at least one application programming interface (API) for performing operations on the at least one resource entity served by the first service; 
deploying the first microservice, wherein deploying includes processing the first metadata definitions to include the first metadata definitions in a system metamodel graph, wherein the system metamodel graph includes a node for each of the first microservice, the second microservice, each service definition, each resource entity, each API, each event, each micro frontend, and an application that comprises a cluster of microservices includes at least the first microservice and the second microservice, and wherein a first node for the first service is linked by respective links, in the system metamodel graph, to respective nodes for the application, the at least one micro frontend, the at least one API, the at least one event, and the at least one resource entity;
activating the first microservice, wherein activating includes generating at least one event corresponding to including the first metadata definitions in the system metamodel graph;
receiving a request for metadata corresponding to the first microservice;
traversing the system metamodel graph to retrieve requested metadata for the first microservice based on the first metadata definitions included in the system metamodel graph, wherein the traversing includes traversing each of the respective links for the first node to obtain information from the respective nodes linked to the first node; and
providing the requested metadata in response to the request.

12. (Original) The system of Claim 11, wherein the operations further comprise receiving second metadata definitions for an application, wherein the application comprises a cluster of microservices including at least the first microservice and the second microservice, and wherein the second metadata definitions include a reference to the first microservice and a reference to the second microservice.

13. (Original) The system of Claim 12, wherein the operations further comprise deploying and activating the application, wherein activating the application comprises incorporating the second metadata definitions into the system metamodel graph.

14-15. (Cancelled)

16. (Previously presented) A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: 
receiving a deployment package for a first microservice, wherein the deployment package includes first metadata definitions for the first microservice, and wherein the first metadata definitions include: 
at least one first reference to at least one service definition for at least one service, wherein the at least one service includes a first service; 
at least one second reference to at least one resource entity served by the first service;
 at least one third reference to at least one event subscribed to by the first service, where the at least one third reference includes a first event reference to a first event published by a second microservice;
 at least one fourth reference to at least one micro frontend that provides a user interface for the first service; and 
at least one fifth reference to at least one application programming interface (API) for performing operations on the at least one resource entity served by the first service; 
deploying the first microservice, wherein deploying includes processing the first metadata definitions to include the first metadata definitions in a system metamodel graph, wherein the system metamodel graph includes a node for each of the first microservice, the second microservice, each service definition, each resource entity, each API, each event, each micro frontend, and an application that comprises a cluster of microservices includes at least the first microservice and the second microservice, and wherein a first node for the first service is linked by respective links, in the system metamodel graph, to respective nodes for the application, the at least one micro frontend, the at least one API, the at least one event, and the at least one resource entity; 
activating the first microservice, wherein activating includes generating at least one event corresponding to including the first metadata definitions in the system metamodel graph; receiving a request for metadata corresponding to the first microservice;
traversing the system metamodel graph to retrieve requested metadata for the first microservice based on the first metadata definitions included in the system metamodel graph, wherein the traversing includes traversing each of the respective links for the first node to obtain information from the respective nodes linked to the first node; and
providing the requested metadata in response to the request.

17. (Original) The computer program product of Claim 16, wherein the operations further comprise receiving second metadata definitions for an application, wherein the application comprises a cluster of microservices including at least the first microservice and the second microservice, and wherein the second metadata definitions include a reference to the first microservice and a reference to the second microservice.

18. (Original) The computer program product of Claim 17, wherein the operations further comprise deploying and activating the application, wherein activating the application comprises incorporating the second metadata definitions into the system metamodel graph.
19-20 (Cancelled)

35 USC § 101 Analysis (Judicial Exception)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement in the field of microservice architecture by defining and using a system metamodel for an event driven cluster of microservices with micro frontends, wherein a deployment package is received  for a first microservice, wherein the deployment package includes first metadata definitions for the first microservice. The first metadata definitions include: at least one first reference to at least one service definition for at least one service, wherein the at least one service includes a first service, and at least one second reference to at least one resource entity served by the first service, and at least one third reference to at least one event subscribed to by the first service, where the at least one third reference includes a first event reference to a first event published by a second microservice, and further at least one fourth reference to at least one micro frontend that provides a user interface for the first service, and at least one fifth reference to at least one application programming interface (API) for performing operations on the at least one resource entity served by the first service. Thereafter, the first microservice is deployed, wherein deploying includes processing the first metadata definitions to include the first metadata definitions in a system metamodel graph, and activating the first microservice, wherein activating includes generating at least one event corresponding to including the first metadata definitions in the system metamodel graph.  Further a request is received for metadata corresponding to the first microservice so that the  system metamodel graph is traversed to retrieve requested metadata for the first microservice based on the first metadata definitions included in the system metamodel graph, and therein providing the requested metadata in response to the request.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for microservice architectural development.
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Walsh et al. (U.S. 2019/0320038 A1; herein referred to as Walsh) in view of Duggal et al. (U.S. 2019/0220331 A1; herein referred to as Duggal) in further view of Rajagopalan et al. (U.S. 2018/0039565 A1; herein referred to as Rajagopalan) does not teach separately or in combination a method, system, and computer program product for receiving a deployment package for a first microservice, the deployment package including first metadata definitions for the first microservice, the first metadata definitions including at least one first reference to at least one service definition for at least one service, that includes a first service; further one second reference to at least one resource entity served by the first service; further at least one third reference to at least one event subscribed to by the first service, where the at least one third reference includes a first event reference to a first event published by a second microservice; further at least one fourth reference to at least one micro frontend that provides a user interface for the first service; and finally at least one fifth reference to at least one application programming interface (API) for performing operations on the at least one resource entity served by the first service.  Thereafter, the first microservice is deployed by processing the first metadata definitions in a system metamodel graph, said graph includes a node for each of the first microservice, the second microservice, each service definition, each resource entity, each API, each event, each micro frontend, and an application that comprises a cluster of microservices including at least the first microservice and the second microservice, and wherein a first node for the first service is linked by respective links, in the system metamodel graph, to respective nodes for the application, the at least one micro frontend, the at least one API, the at least one event, and the at least one resource entity.  After which, the first microservice is activated and includes generating at least one event corresponding to including the first metadata definitions in the system metamodel graph.  Thereafter, when a request for metadata corresponding to the first microservice is received, the system metamodel graph is traversed  to retrieve requested metadata for the first microservice based on the first metadata definitions included in the system metamodel graph, wherein the traversing includes traversing each of the respective links for the first node to obtain information from the respective nodes linked to the first node, and finally providing the requested metadata in response to the request.
Walsh is directed to managing a global learning platform (GLP), which is based on the thin server architectural pattern that can deliver some or all its services in the form of web services, and each web service exposed by the GLP can be stateless, which can allow the GLP to be highly scalable, and is further decomposed into microservice components which have fail-over nodes and can scale up on demand. This means the GLP has no single point of failure, making the platform both highly scalable and available. The GLP architecture provides the capability to build and deploy a microservice instance for each course-recipient-user combination.
Duggal is directed to methods and systems for utilizing a service based architecture for event serving and event-driven programming.
Rajagopalan is directed to methods and systems for testing microservice-based applications in which a user interface of a microservices-based application is traversed  by performing actions on user interface elements of the user interface; and generating, by the system, an aggregated log of user interface event sequences and application program interface call sets based on the traversing.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for deploying a microservice through a system metamodel graph and processing the metadata definitions in the graph, wherein a first node for the first service is linked by respective links, in the system metamodel graph, to respective nodes for the application, the at least one micro frontend, the at least one API, the at least one event, and the at least one resource entity, and traversing the system metamodel graph, wherein the traversing includes traversing each of the respective links for the first node to obtain information from the respective nodes linked to the first node.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Walsh which teaches receiving a deployment package for a first microservice (see ¶ [0005]) ., wherein the deployment package includes first metadata definitions for the first microservice (see ¶ [0006]) and wherein the first metadata definitions (e.g. content types) (see ¶ [0008]) include: at least one first reference to at least one service definition for at least one service (see ¶ [0206]) wherein the at least one service includes a first service (see ¶ [0208]) at least one second reference to at least one resource entity served by the first service (see ¶ [0217]) at least one third reference to at least one event subscribed to by the first service (see ¶ [0224]) where the at least one third reference includes a first event reference to a first event published by a second microservice (see ¶ [0225]) at least one fourth reference to at least one micro frontend that provides a user interface for the first service (see  ¶ [0207]) and at least one fifth reference to at least one application programming interface (API) for performing operations on the at least one resource entity served by the first service (see ¶ [0219]); receiving a request for metadata corresponding to the first microservice  (see ¶ [0309]) and providing the requested metadata in response to the request  (see ¶ [0310]), however Walsh does not apply the metadata definitions to deployment of the microservice using a system metadata graph.  When considering prior art Duggal in combination with Walsh, Duggal teaches deploying the first microservice (see ¶ [0030]) wherein deploying includes processing the first metadata definitions (see  ¶¶ [0027-0028])  to include the first metadata definitions in a system metamodel graph (see ¶ [0030]) and activating the first microservice (see ¶ [0111]) , wherein activating includes generating at least one event (e.g. start condition) corresponding to including the first metadata definitions in the system metamodel graph (see ¶ [0112]) and traversing the system metamodel graph to retrieve requested metadata for the first microservice based on the first metadata definitions included in the system metamodel graph (see ¶ [0113]), but the combination of Walsh and Duggal does not provide the level of detail required in the claimed invention for the metadata definitions to provide a traversing across nodes of the system metamodel graphs.  When considering Rajagopalan, in combination with Walsh and Duggal, Rajagopalan teaches wherein the system metamodel graph includes a node for each of the first microservice(see ¶ [0026]), the second microservice(see ¶ [0024]), each service definition  (see ¶ [0034]), each resource entity (see ¶ [0027]) and each API (see ¶ [0026]) but does not teach a first node for the first service is linked by respective links, in the system metamodel graph, to respective nodes for the application, the at least one micro frontend, the at least one API, the at least one event, and the at least one resource entity and traversing each of the respective links for the first node to obtain information from the respective nodes linked to the first node.  While Rajagopalan teaches metadata definitions for a log of user interface events, these definitions are not used to link the nodes of the system metadata graph in a manner of which a cluster of microservices can be linked in an applications as required in the claimed invention.  Therein the claimed invention represents subject matter distinctive from the prior art.  
The limitations as recited (wherein a first node for the first service is linked by respective links, in the system metamodel graph, to respective nodes for the application, the at least one micro frontend, the at least one API, the at least one event, and the at least one resource entity; traversing the system metamodel graph to retrieve requested metadata for the first microservice based on the first metadata definitions included in the system metamodel graph, wherein the traversing includes traversing each of the respective links for the first node to obtain information from the respective nodes linked to the first node;) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 23 – 25:  ¶ ¶ [0097 -0103], Fig. 18) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 3, 6 – 13, and 16 – 18 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444